Mr. Justice McGowan.
I concur in this judgment in so far as it gives to the defendant George A. Kinard the right of trial by jury. But I am unable to concur in so much of it as sets aside the order of the Circuit judge, requiring the master to let the premises from year to year, and hold the money and securities arising therefrom until the final determination of the action. That order was in the nature of one appointing a receiver for the purpose of preserving the rents and profits during the litigation. Such orders are generally salutary in their operation. The judge who was present on the Circuit and heard the case decided that the prima facie showing made for such an order was sufficient, and it seems to me that it should not be reversed as error of law, as it could only have the salutary effect of preserving the issues of the property pending litigation, then to be delivered to that party who may finally be decided to be entitled to the same.
Judgment reversed.